ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 01/10/2022 in response to the non-final Office Action mailed 07/13/2021.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicant’s representative Mr. Ryan B. Chirnomas. See the attached Interview Summary. 
	Claims 10 and 14-20 are canceled.
	Claims 1 and 5-7 are amended as set forth below:
--Claim 1 (Currently amended). A method [[for]] of positively enhancing the zootechnical performance of animals and/or the feed conversion ratio, the method comprising:
	providing said animals with an effective amount of a feed additive or a feed supplement with said feed additive,
	wherein said feed additive comprises [[an]] the isolated lactic acid bacterium strain deposited as 
--Claim 5 (Currently amended). The method of claim 1, wherein the amount of said lactic acid bacterium strain 7 cells per gram based on the total weight of the feed additive.
Claim 6 (Currently amended). The method of claim 1, wherein said lactic acid bacterium strain is present as a powder, a pellet, a granule, a paste or a liquid. 
Claim 7 (Currently amended). The method of claim 1, wherein said lactic acid bacterium strain is provided in the feed additive as a spray-dried powder.--
Status of Claims
3)	Claims 1, 5-10, 15-18 and 20 have been amended via the amendment filed 01/10/2022.
	Claims 2-4, 11-13 and 21 has been canceled via the amendment filed 01/10/2022.
	Claims 10 and 14-20 are canceled via this Examiner’s amendment.

	Claims 1 and 5-9 are pending and are under examination.
	The examination has been extended to the previously non-elected pellet, granule, paste and liquid bacterial strain form species, and the fish, Crustacea and the birds species.  
The Bruggeman Declaration
4)	Acknowledgment is made of Dr. Geert Bruggeman’s declaration filed under 37 CFR 1.132, which has been fully considered. The chart set forth at item 3 of the declaration refers to the strain LMG P-30455 as ‘Lb. brevis strain’. The declarant provides results demonstrating that NTM003 and LMG P-30455 are not the same. The declaration in essence states that they obtained NTM003 from the assignee of Yonejima and performed controlled experiments on NTM003 and LMG P-30455 strains. The declaration provides data showing that these two strains differed significantly in their metabolic functionality, particularly with respect to the lactic acid and acetic acid measurements. With these, the declaration concludes that despite the homology of the 16S rRNA, NTM003 and LMG P-30455 are not identical strains and therefore, Yonejima cannot anticipate claim 1 as amended and the dependent claims 5, 6, 8 and 9. 
Rejection(s) Moot
5)	The rejection of claim 4 made in paragraph 8 of the Office Action mailed 07/13/2021 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as being non-enabled with regard to the deposit issue is moot in light of Applicants’ cancellation of the claim. It is noted that Applicants have complied with the deposit issues.
6)	The rejection of claims 2-4 made in paragraph 12 of the Office Action mailed 07/13/2021 under 35 U.S.C § 102(a)(1) or 35 U.S.C § 102(a)(2) as being anticipated by Yonejima et al. (US 20170202890 A1, published 07/20/2017 and filed 05/28/2015, of record) is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
7)	The rejection of claims 1, 5, 6, 8 and 9 made in paragraph 10 of the Office Action mailed 07/13/2021 under 35 U.S.C § 102(a)(1) or 35 U.S.C § 102(a)(2) as being anticipated by Yonejima et al. (US 20170202890 A1, published 07/20/2017 and filed 05/28/2015, of record) is withdrawn in light of Applicants’ claim amendments and arguments provided via the declaration under 37 CFR 1.132. See paragraph 4 supra.
8)	The rejection of claim 7 made in paragraph 12 of the Office Action mailed 07/13/2021 under 35 U.S.C § 103 as being unpatentable over Yonejima et al. (US 20170202890 A1, published 07/20/2017 and filed 05/28/2015, of record) as applied to claim 1 above and further in et al. (JP 2004329056 A, abstract, of record) is withdrawn in light of Applicants’ claim amendments and arguments provided via the declaration under 37 CFR 1.132. See paragraph 4 supra.
Conclusion
9)	Claims 1 and 5-9 are allowed. Claims 5-9 are now renumbered as claims 2-6 respectively. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected bacterial strain form species and the animal species have been fully examined. Accordingly, the election requirement for these species as set forth in the Office Action mailed 05/04/2021 are hereby withdrawn. In view of this withdrawal of the species election requirement as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the species election requirement is withdrawn, the provisions of 35 U.S.C § 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
12)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


March, 2022